Appeal by the employer and its carrier from a decision of the Workmen’s Compensation Board establishing the dependency of the claimant and making an award of death benefits. The deceased employee was the claimant’s illegitimate son. The claimant who is 74 lives with her 85-year-old invalid husband on a small and extremely poor farm in North Carolina. The record clearly indicates that she was and is in need of financial assistance. She testified that her son sent her money from time to time and although she was vague as to the times and amounts she steadfastly maintained that she did receive such amounts in cash and money orders. The woman who styled herself as the decedent’s common-law wife testified that he sent money to his mother “ off and on ” and that she herself had made out such money orders ranging in amounts from $25 to $100. The president of claimant’s bank stated that he knew the claimant received money from her son. The question of dependency is one of fact and we may not say on this record that the board’s decision is not supported by substantial evidence (Matter of Hunter v. Goodstein Bros., 2 A D 2d 387). Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.